We took under advisement the motion of Uiva Te'o to intervene. At the time we believed that this motion had been served on all but one of the parties. We have since discovered that the returns of service in the record were for another document, and that there is no return of service of this motion on any party.
It also appears from the record that the legal practitioner representing the prospective intervenor was also the arbitrator in the Office of Samoan Affairs proceedings in this case. This is a violation of the Code of Professional Responsibility of the American Samoa Bar-Association. See Ethical Consideration 5-20: "After a lawyer has undertaken to act as an impartial arbitrator or mediator, he should not thereafter represent in the dispute any of the parties involved. *
The motion to intervene is denied, without prejudice to the right of the party to bring another motion through other counsel and with proper- notice to all parties.